DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on November 12, 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Acknowledgements
This Office Action is in response to the response filed on November 12, 2020 (“November 2020 Response”).  The November 2020 Response contained, inter alia, claim amendments (“November 2020 Claim Amendments”) and “REMARKS” (“November 2020 Remarks”).
Claims 1, 37-38, 40-42, and 60-62 are currently pending and have been examined.
A Patent Trial and Appeal Board decision in an application has res judicata effect and is the “law of the case” and is thus controlling in that application and any subsequent, related application (See MPEP § 706.07(h) and MPEP § 2190, subsection II).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/349,172 (“Provisional”), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
In particular, Claims 1 and 61 recite “using colors in the second power consumption level that have lower power consumption than colors used in the first power consumption level” which was not described in the Provisional application, and therefore, does not have adequate support, under 35 U.S.C. 112, (pre-AIA ) 1st paragraph, in the Provisional application.


Claim Rejections - 35 USC § 112 (pre-AIA ), 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 37-38, 40-42, and 60-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “rendering…at a second power consumption level less than the first power consumption level in a third mode by…operating the display to use only bistable ink in the first power consumption level without using a backlight of the display whereas the backlight of the display is used in the second power consumption level.”  As such, in the third mode, the identification information is rendered at a second power consumption level less than the first power consumption level.  Therefore, it is unclear how the display can operate at the first power consumption level (as necessitated by the limitation “operating the display to use only bistable ink in the first power consumption level without using a backlight of the display whereas the backlight of the display is used in the second power consumption level”) when it requires operating at the second power consumption level.  Thus, the limitation of “rendering…in the second power consumption level” is indefinite in the claim.
Claim 40 recites “wherein rendering the message in the second mode comprises…”; however, there is no “second mode” recited in the claim.  Therefore, there is lack of antecedent basis for the “second mode” recited in Claim 40.
Claim 60 recites “[t]he method of claim 1, further comprising increasing the length of time the display is turned off between the periods when the display is turned on for the second power consumption level.”  However, Claim 1 already recites “increasing the length of time the display is turned off between the periods when the display is turned on for the second power consumption level” as an optional alternative of the third mode.  Therefore, it is not clear how this limitation further limits Claim 1 when this alternative applies in Claim 1.  It is also not clear whether this limitation in Claim 60 is predicated on the condition “in response to a detected off state…” as stated in Claim 1.  Therefore, Claim 60 is indefinite.
Claim 61 recites “[t]he method of claim 1, further comprising using the colors in the second power consumption level that have lower power consumption than the colors used in the first power consumption level.”  However, Claim 1 already recites “using the colors in the second power consumption level that have lower power consumption than the colors used in the first power consumption level” as an optional alternative of the third mode.  Therefore, it is not clear how this limitation further limits Claim 1 when this alternative applies in Claim 1.  It is also not clear whether this limitation in Claim 61 is predicated on the condition “in response to a detected off state…” as stated in Claim 1.  Therefore, Claim 61 is indefinite.
Claim 62 recites “[t]he method of claim 1, further comprising operating the display to use only the bistable ink in the first power consumption level without using the backlight of the display whereas the backlight of the display is used in the second power consumption level.”  However, Claim 1 already recites “operating the display to use only the bistable ink in the first power consumption level without using the backlight of the display whereas the backlight of the display is used in the second power consumption level” as an optional alternative of the third mode.  Therefore, it is not clear how this limitation further limits Claim 1 when this alternative 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 37-38, 42, and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCann (US 2006/0213100 A1)(“McCann”) in view of  Dukach et al. (US 6,812,851 B1)(“Dukach”).

As to Claim 1, McCann discloses
detecting an enablement state of the vehicle (detecting state of moving or not moving, [0013]-[0014], [0022]);
determining a speed of the vehicle based on an output of a vehicle speed sensor (“speedometer,” [0010]) coupled to the vehicle ([0010]);
in response to a detected on state of the vehicle and a determined speed of the vehicle less than a threshold speed, rendering identification information (“second set of information” [0012]) of the vehicle on a display (electronic display 12) at a first power consumption level in a first mode ([0012] and [0022]), the display coupled to an exterior forward-facing surface of the vehicle ([0022]); and
in response to a detected off state of the vehicle, rendering, by the processing device, the identification information of the vehicle at a consumption level in a third mode ([0013]).
McCann does not directly disclose 
in response to a detected off state of the vehicle, rendering at a second power consumption level less than the first power consumption level in a third mode by any one or more of:
 increasing a length of time the display is turned off between periods when the display is turned on for the second power consumption level;
using colors in the second power consumption level that have lower power consumption than colors used in the first power consumption level,
operating the display to use only bistable ink in the first power consumption level without using a backlight of the display whereas the backlight of the display is used in the second power consumption level.
Dukach teaches in response to a detected off (ignition shut off) state of the vehicle, rendering at a second power consumption level (first reduction in power) less than the first power consumption level in a third mode by any one or more of:
 increasing a length of time (“a second time, later than the first time,” C.4, L.18-19) the display is turned off (turns backlights off) between periods when the display is turned on (turned on at a first reduction in power mode) for the second power consumption level (C.4, L.13-19, C.3, L.44-54, C.73, L.66-67, C.74, L.1-4, C.74, L.57-63);
using colors in the second power consumption level that have lower power consumption than colors used in the first power consumption level,
operating the display to use only bistable ink in the first power consumption level without using a backlight of the display whereas the backlight of the display is used in the second power consumption level.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of McCann by the features of Dukach, and in particular to include in McCann the feature: in response to a detected off state of the vehicle, rendering at a second power consumption level less than the first power consumption level in a third mode by any one or more of: increasing a length of time the display is turned off between periods when the display is turned on for the second power consumption level; using colors in the second power consumption level that have lower power consumption than colors used in the first power consumption level, operating the display to use only bistable ink in the first power consumption level without using a backlight of the display whereas the backlight of the display is used in the second power consumption level, as taught by Dukach.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to conserve power.

As to Claim 37, the McCann/Dukach combination discloses as discussed above.  McCann further discloses wherein rendering the identification information of the vehicle on the display in the first mode comprises, in response to a detected on state of the vehicle and a detected parked state of the vehicle, rendering identification information of the vehicle on the display ([0013]).

As to Claim 38, the McCann/Dukach combination discloses as discussed above.  McCann further discloses wherein rendering the message in the second mode comprises rendering the message selected from a set of advertisements stored on a remote content database ([0014]).

As to Claim 42, the McCann/Dukach combination discloses as discussed above.  McCann further discloses rendering identification information of the vehicle at the second power consumption in a third mode comprising cycling the display to render identification information of the vehicle intermittently ([0028]-[0029]).

As to Claim 60, the McCann/Dukach combination discloses as discussed above. Dukach teaches increasing a length of time (“a second time, later than the first time,” C.4, L.18-19) the display is turned off (turns backlights off) between periods when the display is turned on (turned on at a first reduction in power mode) for the second power consumption level (C.4, L.13-19, C.3, L.44-54, C.73, L.66-67, C.74, L.1-4, and C.74, L.57-63).

Claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCann in view of Dukach and further in view of Feng (US 2006/0142933 A1)(“Feng”).

As to Claim 40, the McCann/Dukach combination discloses as discussed above.  
McCann further discloses wherein rendering the message in the second mode comprises rendering the message wirelessly connected to the display ([0011]-[0012]).
McCann does not directly disclose rendering the message selected by the user through a smart phone wirelessly connected to the display.
Feng teaches rendering the message selected by a user through a smart phone wirelessly connected to the display ([0070]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the second mode of the McCann/Dukach combination by the feature of Feng and in particular to include in the second mode of the McCann/Dukach combination, Feng’s message selected by a user through a smart phone wirelessly connected to the display.  A person having ordinary skill in the art would have been motivated to combine these features because it would help the user more easily customize the display.

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCann in view of Dukach and further in view of Dawson et al. (US 9,147,192 B2)(“Dawson”).

As to Claim 41, the McCann/Dukach combination discloses as discussed above.  
McCann does not directly disclose 
modifying the message rendered on the display in response to identification of a second vehicle proximal the vehicle,
wherein modifying the message rendered on the display in response to identification of the second vehicle proximal the vehicle comprises:
detecting identification information of the second vehicle;
identifying an owner of the second vehicle according to the identification information;
selecting an advertisement according to a demographic of the owner of the second vehicle; and
displaying the advertisement in addition to the identification information of the vehicle.
Dawson teaches modifying a message rendered on the display in response to identification of a second vehicle proximal the vehicle (C.3, L.65-67),
wherein modifying the message rendered on the display in response to identification of the second vehicle proximal the vehicle comprises:
detecting identification information of the second vehicle (C.3, L.65-67, --C.5, L.17-27);
identifying an owner of the second vehicle according to the identification information (C.2, L.39-40, C.6, L.1-6);
selecting an advertisement according to a demographic of the owner of the second vehicle (C.2, L.48-65, C.3, L.1-2); and
displaying the advertisement (C.2, L.61, C.6, L.30-31).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the McCann/Dukach combination by the features of Dawson and in particular to include in the display of the McCann/Dukach combination in addition to the identification information of the vehicle, Dawson’s features of modifying the message rendered on the display in response to identification of a second vehicle proximal the vehicle wherein modifying the message rendered on the display in response to identification of the second vehicle proximal the vehicle comprises: detecting identification information of the second vehicle; identifying an owner of the second vehicle according to the identification information; selecting an advertisement according to a demographic of the owner of the second vehicle; and displaying the advertisement.  A person having ordinary skill in the art would have been motivated to combine these features because it would help to provide more targeted advertising.

Claim 61 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCann in view of Dukach and further in view of Watson et al. (US 2007/0242198 A1)(“Watson”).

As to Claim 61, the McCann/Dukach combination discloses as discussed above.
McCann does not directly disclose using the colors in the second power consumption level that have lower power consumption than the colors used in the first power consumption level.
Watson teaches using the colors in the second power consumption level that have lower power consumption than the colors used in the first power consumption level (“in a modified version of white mode in cases where power conservation is important, less than all of the light sources or even only one type of light source can be activated simultaneously, again providing a monochrome image but in a dimmer display, and with light of a background color different than white. The one type of light source may be, for example, all of the red light sources, or all of the green light sources, or all of the blue light sources,” [0034]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the McCann/Dukach combination by the features of Watson and in particular to include in the McCann/Dukach combination, the feature of using the colors in the second power consumption level that have lower power consumption than the colors used in the first power consumption level, as taught by Watson.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to conserve power.

Claim 62 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCann in view of Dukach and further in view of Eldon et al. (US 2003/0218595 A1)(“Eldon”).

As to Claim 62, the McCann/Dukach combination discloses as discussed above.
McCann does not directly disclose operating the display to use only the bistable ink in the first power consumption level without using the backlight of the display whereas the backlight of the display is used in the second power consumption level.
Eldon teaches operating the display to use only the bistable ink (“‘Electronic Ink,’™” [0038]) in the first power consumption level without using the backlight of the display (conditions with good illumination) whereas the backlight of the display is used in the second power consumption level (blacklight is used in conditions of low or zero illumination)([0038] and [0050]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the McCann/Dukach combination by the features of Eldon and in particular to include in the McCann/Dukach combination, the feature of operating the display to use only the bistable ink in the first power consumption level without using the backlight of the display whereas the backlight of the display is used in the second power consumption level, as taught by Eldon.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to reduce power consumption.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 37-38, 40-42, and 60-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of U.S. Patent No. 9,007,193 B2, and Claims 1-13 of U.S. Patent No. 9,663,028 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same idea of rendering content on the exterior of a vehicle based on an on/off state and a speed.

Response to Arguments
Appellant's arguments filed in November 2020 Remarks have been fully considered and addressed were still applicable below. 
Applicant is reminded that a Patent Trial and Appeal Board decision in an application has res judicata effect and is the “law of the case” and is thus controlling in that application and any subsequent, related application. Therefore, a submission containing arguments without either an amendment of the rejected claims or the submission of a showing of facts will not be effective to remove such rejection. See MPEP § 2190, subsection II.
On page 7 of the November 2020 Remarks, Applicant argues that McCann does not disclose the length of time that a display is off.  However, McCann is not relied upon for the feature which Applicant is arguing. McCann does not directly disclose in response to a detected off state of the vehicle, rendering at a second power consumption level less than the first power consumption level in a third mode by any one or more of: increasing a length of time the display is turned off between periods when the display is turned on for the second power consumption level.  However, a newly cited reference- Dukach teaches in response to a detected off (ignition shut off) state of the vehicle, rendering at a second power consumption level (first reduction in power) less than the first power consumption level in a third mode by any one or more of:  increasing a length of time (“a second time, later than the first time,” C.4, L.18-19) the display is turned off (turns backlights off) between periods when the display is turned on (turned on at a first reduction in power mode) for the second power consumption level (C.4, L.13-19, C.3, L.44-54, C.73, L.66-67, C.74, L.1-4, C.74, L.57-63).  
On page 7 of the November 2020 Remarks, Applicant argues that the cited paragraph 29 of McCann does not reference bistable ink and a backlight or adjustments of colors used in different power consumption levels; however, McCann is not relied upon for those features.  As noted in the respective rejections:
Watson- a newly cited reference, teaches using the colors in the second power consumption level that have lower power consumption than the colors used in the first power consumption level (“in a modified version of white mode in cases where power conservation is important, less than all of the light sources or even only one type of light source can be activated simultaneously, again providing a monochrome image but in a dimmer display, and with light of a background color different than white. The one type of light source may be, for example, all of the red light sources, or all of the green light sources, or all of the blue light sources,” [0034]).
Eldon-a newly cited reference, teaches operating the display to use only the bistable ink (“‘Electronic Ink,’™” [0038]) in the first power consumption level without 
Arguments relying on Naddeo or Steffan are now moot since those references are no longer relied upon in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Appellant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/M.A.M/Examiner, Art Unit 3621   
March 26, 2021

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621